1371-/¥
                                  ELECTRONIC RECORD




COA #      06-13-00227-CR                         OFFENSE:        1


           Jeremy Allen Johnson v. The State
STYLE:     ofTexas                                COUNTY:         Hopkins

COA DISPOSITION:       Affirmed                   TRIAL COURT: 8th District Court


DATE: 09/22/14                      Publish: no   TC CASE #:      1323358




                         IN THE COURT OF CRIMINAL APPEALS




STYLE:
          Jeremy Allen Johnson v . The State of
          Texas                                        ccA,           Mh/<t
         PKOS£                        Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CQUS:                      DATE:

         terusfb                                       JUDGE:

DATE:     0x//l/<ZOlf                                  SIGNED:                      PC:

JUDGE:       VM Ima^A^—                                PUBLISH:                     DNP:




                                                                                    MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                            ELECTRONIC RECORD